                  Case 18-12491-CSS                  Doc 1976          Filed 08/07/20           Page 1 of 4


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------------x
In re:                                                               :           Chapter 11
                                                                     :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                                        Case No. 18-12491 (CSS)
                                                                     :
                    Debtors.                                         :           (Jointly Administered)
_________________________________________                            :
                                                                     :
PROMISE HEALTHCARE, INC., BOSSIER                                    :
LAND ACQUISITION CORP., PROMISE                                      :
HEALTHCARE OF LOUISIANA, INC., AND                                   :           Adv. Proc. No. 19-50776 (CSS)
PROMISE PROPERTIES OF SHREVEPORT, LLC:
                                                                     :
                    Plaintiffs,                                      :
                                                                     :
          v.                                                         :
                                                                     :
KPC PROMISE HEALTHCARE, LLC and                                      :
STRATEGIC GLOBAL MANAGEMENT, INC., :
                                                                     :
                    Defendants.                                      :
--------------------------------------------------------------------x
                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              TELEPHONIC HEARING ON AUGUST 11, 2020 AT 10:00 A.M. (ET)2




1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification number, are
as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group,
LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102),
HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C.
(1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831),
Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671),
Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc.
(8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake,
Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing
Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners,
LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services
Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and communications, is c/o FTI
Consulting, 50 California Street, Suite 1900, San Francisco, CA 94111.
2 Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or facsimile
(866-533-2946)



EAST\175730983.2
               Case 18-12491-CSS              Doc 1976        Filed 08/07/20        Page 2 of 4


--------------------------------------------------------------------------------------------------------------------
This hearing will be held telephonically and by video. All parties wishing to appear must do so
telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than August 11th at
8:30 a.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link
below. All parties that will be arguing or testifying must appear by Zoom and
CourtCall. Participants on CourtCall should dial into the call not later than 10 minutes prior to the
start of the scheduled hearing to insure a proper connection.

  PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
      MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                    Topic: Promise 18-12491
                   Time: Aug 11, 2020 10:00 AM Eastern Time (US and Canada)

                                       Join ZoomGov Meeting
                           https://debuscourts.zoomgov.com/j/1608446332

                                         Meeting ID: 160 844 6332
                                            Passcode: 350798

                                                  Join by SIP


MATTERS WITH CERTIFICATION OF COUNSEL [COC/CNO]:

1.      Motion of The Debtors to Approve Settlement Among Debtors and Dell Financial Services
        L.L.C. [D.I. 1925; Filed 7/21/20].

        Response Deadline: August 4, 2020 at 4:00 p.m. (ET).

        Related Documents:

        A.       Certificate of No Objection Regarding Motion of The Debtors to Approve
                 Settlement Among Debtors and Dell Financial Services L.L.C. [D.I. 1973; Filed
                 8/6/20].

        B.       Order Approving Settlement Among Debtors and Dell Financial Services L.L.C.
                 [D.I. 1975; Filed 8/6/20].

        Responses Received: None.

        Status: An order has been entered for this matter, therefore no hearing is necessary.

PRETRIAL CONFERENCE:

2.      Promise Healthcare, Inc. et al. vs. KPC Promise Healthcare, LLC et al. [Adversary
        Proceeding No. 19-50776-CSS] (Pretrial Conference).

        Response Deadline: Extended to January 6, 2020 at 4:00 p.m. (ET).
                                                         2
EAST\175730983.2
              Case 18-12491-CSS       Doc 1976     Filed 08/07/20     Page 3 of 4



       Related Documents:

       A.      Complaint to Recover Damages for Tortious Interference With Contractual
               Relations [D.I. 1; Filed 11/8/19].

       B.      Answer and Affirmative Defenses to Complaint and Counterclaim [D.I. 9; Filed
               1/6/20].

       C.      Answer and Affirmative Defenses to Counterclaims [D.I. 17; Filed 2/5/20].

       D.      Plaintiffs' Motion for Summary Judgment [D.I. 25; Filed 6/9/20].

       E.      Plaintiffs' Brief in Support of Motion for Summary Judgment [D.I. 26; Filed
               6/9/20].

       F.      Declaration of Stuart M. Brown in Support of Plaintiffs' Motion for Summary
               Judgment [D.I. 27; Filed 6/9/20].

       G.      Motion for (a) Entry of Pre-Trial Scheduling Order and (b) Extension of Time to
               Respond to Debtors' Premature Motion for Summary Judgment [D.I. 29; Filed
               6/16/20].

       H.      Plaintiffs’ Limited Objection to Defendants’ Motion for (A) Entry of Pre-Trial
               Scheduling Order and (B) Extension of Time to Respond to Debtors’ Motion for
               Summary Judgment [D.I. 30; Filed 6/24/20].

       I.      Notice of Service of Subpoena to Produce Documents, Information, or Objects or
               to Permit Inspection of Premises to DLA Piper LLP (US) [D.I. 32; Filed 6/25/20].

       J.      Notice of Service of Suboena for the Production of Documents to Intensive
               Specialty Hospital LLC; Lexmark Holdings, LLC; Mark Tress; FTI Consulting,
               Inc.; TNW Capital LLC; Waller Lansden Dortch & Davis LLP; and Hancock
               Whitney Bank [D.I. 33; Filed 6/29/20].

       K.      Notice of Service of Defendants First Set of Document Requests and First Set of
               Interrogatories Directed to Promise Healthcare, Inc., Bossier Land Acquisition
               Corp., Promise Healthcare of Louisiana, Inc., and Promise Properties of
               Shreveport, LLC [D.I. 35; Filed 7/1/20].

       L.      Notice of Service of Subpoena to Produce Documents to SWFF LLC and Stephen
               Werdiger [D.I. 36; Filed 7/1/20].

       M.      Reply in Further Support of Defendants Motion for (A) Entry of Pre-Trial
               Scheduling Order and (B) Extension of Time to Respond to Debtors Premature
               Motion for Summary Judgment [D.I. 37; Filed 7/1/20].




                                               3
EAST\175730983.2
              Case 18-12491-CSS        Doc 1976      Filed 08/07/20      Page 4 of 4


       N.      Notice of Service of Subpoena to Produce Documents, Information, or Objects or
               to Permit Inspection of Premises in the Bankruptcy Case (or Adversary Proceeding)
               to iBERIABANK Corporation [D.I. 38; Filed 7/7/20].

       O.      Notice of Service of Subpoena to Produce Documents, Information, or Objects or
               to Permit Inspection of Premises in the Bankruptcy Case (or Adversary Proceeding)
               to Deutsche Bank Trust Corporation c/o C T Corporation System; Wells Fargo &
               Company, c/o Corporation Service Company; and Houlihan Lokey Capital, Inc.,
               c/o Corporation Service Company d/b/a CSC Lawyers Incorporating Service [D.I.
               39; Filed 7/8/20].

       P.      Notice of Completion of Briefing [D.I. 40; Filed 7/15/20].

       Q.      Order [D.I. 41; Filed 7/27/20].

       Status: This matter is going forward as a pre-trial conference.


Dated: August 7, 2020                        DLA PIPER LLP (US)
       Wilmington, Delaware
                                              /s/ Stuart M. Brown
                                             Stuart M. Brown (#4050)
                                             Matthew S. Sarna (#6578)
                                             1201 N. Market Street, Suite 2100
                                             Wilmington, DE 19801
                                             Telephone: (302) 468-5700
                                             Facsimile: (302) 394-2341
                                             Email: stuart.brown@us.dlapiper.com
                                                     matthew.sarna@us.dlapiper.com

                                             -and-

                                             WALLER LANSDEN DORTCH & DAVIS, LLP
                                             John Tishler (admitted pro hac vice)
                                             Katie G. Stenberg (admitted pro hac vice)
                                             Blake D. Roth (admitted pro hac vice)
                                             Tyler N. Layne (admitted pro hac vice)
                                             511 Union Street, Suite 2700
                                             Nashville, TN 37219
                                             Telephone: (615) 244-6380
                                             Facsimile: (615) 244-6804
                                             Email: John.Tishler@wallerlaw.com
                                                    Katie.Stenberg@wallerlaw.com
                                                    Blake.Roth@wallerlaw.com
                                                    Tyler.Layne@wallerlaw.com

                                             Attorneys for the Debtors and
                                             Debtors in Possession

                                                 4
EAST\175730983.2
